DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s election filed May 19, 2022.  Claims 15-26 are currently pending. Claims 21-28 are withdrawn from further consideration. Claims 15, 20-21, 23, and 26 are amended.  Claims 22 and 27-28 are cancelled.

Election/Restrictions
Claims 21-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected forming device and method for manufacturing, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 19, 2022.
Applicant's election with traverse of claims 15-20 in the reply filed on May 19, 2022 is acknowledged.  The traversal is on the ground(s) that the common technical feature of a filter element comprising a hollow tubular portion and a flavourant deposited directly onto the inner surface is novel as amended.  This is not found persuasive because The amendment does not render the claimed invention novel.  Therefore the lack of unity of invention stands as an appropriate rejection.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially remains unchanged” in claim 19 is a relative term which renders the claim indefinite. The term “essentially remains unchanged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, prior art that deposits the flavourant onto the inner surface is considered to meet the claim limitation as the specification discloses that this results such that the volume of air does not change (instant application ¶10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017001613 A1, US 20180160726 A1 reference relied upon for citations, (hereinafter ALEN) as in view of US 3095343 A (hereinafter BERGER).
Regarding claim 15, ALEN discloses a smoking article with a filter comprising a hollow tubular element (abstract).  ALEN discloses the filter element (Fig. 1, filter 12) comprising: a hollow tubular portion (Fig. 1, hollow tubular element 13) with an inner surface (¶9); and a flavourant deposited directly onto the inner surface of the hollow tubular portion (¶28).    
ALEN may not explicitly disclose wherein the inner surface of the hollow tubular portion is configured to be fluid-impermeable or liquid-impermeable such that the flavourant cannot penetrate into a filter material of the filter element
ALEN teaches that the flavourant is on the inner surface of the tubular element and that it is trapped within the domains (¶30).  
BERGER teaches a method for treating filamentary tows (abstract).  BERGER teaches impregnating the tow with plasticizer (Col. 2, lines 29-37).  BERGER further teaches that the segments of tow can be adapted for dispensing flavor (Col. 3, lines 5-10).  BERGER teaches that the method of having firmly bonded fiber constituents and a stiffened peripheral layer (Col. 2, lines 65-69).  BERGER teaches that doing so will prevent separation of liquid solution and emulsion components carried by segments and allow for controlled dispensing of the adsorbed compositions (Col. 3, lines 16-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ALEN to treat the inner surface such that the liquid solution does not separate as taught in BERGER.  A person of ordinary skill in the art would obviously treat the inner surface such that the flavourant cannot penetrate the filter material because doing so would prevent separation and allow for controlled dispensing (BERGER Col. 3, lines 16-19)
Regarding claim 16, modified ALEN discloses the filter element of claim 15 as discussed above.  ALEN further discloses wherein the flavourant is menthol (¶29).
Regarding claim 17, modified ALEN discloses the filter element of claim 15 as discussed above.  ALEN further discloses wherein the filter element is a hollow acetate tube (¶39).
Regarding claim 18, modified ALEN discloses the filter element of claim 15 as discussed above.  ALEN further discloses wherein the hollow tubular portion is provided in the filter element as a central hollow tubular portion and/or wherein the hollow tubular portion of the filter element is provided to form an airflow path for an aerosol (¶6, ¶13).
Regarding claim 19, modified ALEN discloses the filter element of claim 15 as discussed above.  ALEN further discloses wherein the flavourant is deposited onto the inner surface of the hollow tubular portion such that a volume of filter element material through which air can be drawn essentially remains unchanged (¶27-¶29).
Regarding claim 20, modified ALEN discloses the filter element of claim 15 as discussed above.  ALEN further discloses filter material of the filter element comprises cellulose acetate fibers (¶43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726